Name: Commission Regulation (EEC) No 690/81 of 13 March 1981 on the opening of supplementary quotas for imports into the Community of certain textile products originating in certain third countries participating in the 1981 Berlin Trade Fairs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 3 . 81 Official Journal of the European Communities No L 73/ 17 COMMISSION REGULATION (EEC) No 690/81 of 13 March 1981 on the opening of supplementary quotas for imports into the Community of certain textile products originating in certain third countries participating in the 1981 Berlin Trade Fairs HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Article 1 In addition to the quantitative limits on imports esta ­ blished by Regulation (EEC) No 3059/78 , supplemen ­ tary quotas as set out in the Annex hereto shall be opened in respect of the Berlin Trade Fairs to be held in 1981 and shall be allocated to the Federal Republic of Germany. Article 2 Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 establishing a common procedure for administering quantitative quotas ( !), as last amended by Regulation (EEC) No 3553/80 (2), and in particular Article 9 (3) thereof, Whereas, by Regulation (EEC) No 3059/78 , the impor ­ tation of textile products originating in certain third countries was made subject to quantitative limitation and allocation among the Member States and to common rules for authorization ; « Whereas trade fairs are to be held, as in previous years, in Berlin in 1981 at which third countries which export products subject to Regulation (EEC) No 3059/78 are expected to participate ; whereas supple ­ mentary quotas have already been opened in respect of the 1979 and 1980 fairs by Commission Regula ­ tions (EEC) No 1478/79 (3 ), (EEC) No 1798/79 (4) and (EEC) No 1451 /80 (5) respectively ; whereas the existing shares of Community quotas allocated to the Federal Republic of Germany may again be insuffi ­ cient to meet the requirements of the trade fairs ; Whereas it is therefore necessary to open supplemen ­ tary quotas for the Berlin Trade Fairs and to allocate these to the Federal Republic of Germany ; Whereas it is desirable that import authorizations should be issued in accordance with the requirements on origin specified in Article 2 of Regulation (EEC) No 3059/78 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee set up by Regulation (EEC) No 3059/78 , 1 . The authorities of the Federal Republic of Germany shall authorize imports, not exceeding the supplementary quotas referred to in Article 1 , only in respect of such contracts signed in Berlin during the Berlin Trade Fair as are recognized by those authori ­ ties as being eligible, provided that products covered by such approved contracts are placed on board for exportation to the Federal Republic of Germany in the third country in which they originate after 1 November 1981 . 2 . The period of validity of import authorizations or equivalent documents issued in accordance with paragraph 1 shall not extend beyond 31 December 1982. 3 . The Commission shall be informed not later than 31 December 1981 of the total quantities covered by contracts authorized under paragraph 1 . Article 3 Importation of the textile products covered by authori ­ zation given in accordance with Article 2 shall be made in accordance with the provisions of Article 2 of Regulation (EEC) No 3059/78 . Article 4 ( ») OJ No L 365, 27. 12. 1978, p. 1 . 0 OJ No L 381 , 31 . 12. 1980, p. 1 . (}) OJ No L 180, 17. 7. 1979, p. 5. (4) OJ No L 206, 14. 8 . 1979, p. 10 . (5) OJ No L 145, 11 . 6. 1980, p. 5. This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. No L 73/ 18 Official Journal of the European Communities 19 . 3 . 81 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 March 1981 . For the Commission Wilhelm HAFERKAMP Vice-President 19. 3 . 81 Official Journal of the European Communities No L 73/19 ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1981 ) Description Third countries Units Quantities 4 ex 60.04 Malaysia Pakistan Philippines Thailand Bulgaria 1 000 pieces 56 1 000 pieces 72 1 000 pieces 110 1 000 pieces 97 1 000 pieces 15 60.04-19 ; 20 ; 22 23 ; 24 ; 26 ; 41 50 ; 58 ; 71 ; 79 89 Under garments , knitted or crocheted, not elastic or rubberized : Shirts , T-shirts , lightweight fine knit roll , polo or turtle necked jumpers and pullovers , undervests and the like , knitted or crocheted , not elastic or rubberized, other than babies ' garments , of cotton or synthetic textile fibres ; T-shirts and lightweight fine knit roll , polo or turtle necked jumpers and pullovers , of regenerated textile fibres 5 ex 60.05 A Hungary Pakistan Philippines Poland Thailand Bulgaria 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 45 91 75 40 95 20 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accesso ­ ries : Jerseys, pullovers, slip-overs, twinsets, cardigans, bed-jackets and jumpers, knitted or crocheted, not elastic or rubberized, of wool , of cotton or of man-made textile fibres 60.05-01 ; 31 ; 33 ; 34 ; 35 ; 36 ; 39 ; 40 ; 41 ; 42 ; 43 Men s and boys ' outer garments6 ex 61.01 ex 61.02 B 1 000 pieces 80 1 000 pieces 44 1 000 pieces 25 1 000 pieces 5 Women s , girls ' and infants' outer garments : Poland Sri Lanka Thailand HungaryB. Other : 61.01-62 ; 64 ; 66 ; 72 ; 74 ; 76 61.02-66 ; 68 ; 72 Men 's and boys woven breeches, shorts and trousers (including slacks); women 's , girls ' and infants ' woven trousers and slacks, of wool , of cotton or of man-made textile fibres 7 ex 60.05 A II Cuter garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accesso ­ ries : 12 183 12 41 49 118 45 46 10 Hungary India Malaysia Pakistan Philippines Singapore Sri Lanka Thailand Bulgaria 1 000 1 000 1 000 1 000 1 000 1 000 1 000 1 000 1 000 pieces pieces pieces pieces pieces pieces pieces pieces pieces ex 61.02 B II . Other Women's , garments : B. Other : girls and infants' outer 60.05-22 ; 23 ; 24 ; 25 61.02-78 ; 82 ; 84 Blouses and shirt-blouses , knitted or crocheted (not elastic or rubberized), or woven , for women , girls and infants , of wool , of cotton or of man-made textile fibres No L 73/20 Official Journal of the European Communities 19 . 3 . 81 Cate ­ gory CCT heading No NIMEXE code ( 1981 ) Description Third countries Units Quantities 8 ex 61.03 61.03-1 1 ; 15 ; 19 Men's and boys ' under garments , including collars , shirt fronts and cuffs : Men's and boys ' shirts , woven , of wool , of cotton or of man-made textile fibres Malaysia Pakistan Singapore Sri Lanka Bulgaria 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 60 56 64 128 60 9 ex 55.08 ex 62.02 B 55.08-10 ; 30 ; 50 ; 80 62.02-71 Terry towelling and similar terry fabrics of cotton Bed linen , table linen , toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Woven cotton terry fabrics ; toilet and kitchen linen of woven cotton terry fabrics Brazil India Pakistan Tonnes Tonnes Tonnes 128 31 25 1 1 ex 60.02 60.02-50 ; 60 ; 70 ; 80 Gloves , mittens and mitts , knitted or crocheted , not elastic or rubberized : Gloves , mittens and mitts , knitted or crocheted , not elastic or rubberized, other than those of category 10 , of wool , of cotton or of man-made textile fibres Philippines Thailand 1 000 pairs 1 000 pairs 66 103 13 ex 60.04 y 60.04-48 ; 56 ; 75 ; 85 Under garments , knitted or crocheted , not elastic or rubberized : Men's and boys ' underpants and briefs , women's , girls ' and infants ' (other than babies ') knickers and briefs , knitted or crocheted , not elastic or rubberized, of cotton or synthetic textile fibres Brazil Philippines 1 000 pieces 1 000 pieces 67 95 15 B ex 61.02 B 61.02-31 ; 32 ; 33 ; 35 ; 36 ; 37 ; 39 ; 40 Women's , girls ' and infants ' outer garments : B. Other : Women's , girls ' and infants ' woven overcoats , raincoats and other coats , cloaks and capes , jackets and blazers , other than garments of category 15 A, of wool , of cotton or of man-made textile fibres Hungary India Philippines Poland 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 60 12 19 50 18 ex 61.03 61.03-51 ; 55 ; 59 ; 81 ; 85 ; 89 Men's and boys ' under garments, including collars, shirt fronts and cuffs : Men's and boys ' woven under garments other than shirts , of wool , of cotton or of man-made textile fibres Singapore 1 000 pieces 53 19. 3 . 81 Official Journal of the European Communities No L 73/21 Cate ­ gory CCT heading No NIMEXE code ( 1981 ) Description Third countries Units Quantities 19 61.05 B Handkerchiefs : B. Other : India Malaysia 1 000 pieces 1 000 pieces 1 746 2173 61.05-30 ; 99 Handkerchiefs of woven fabrics , of a value of not more than 15 EUA/kg 20 ex 62.02 B Bed linen , table linen , toilet linen and kitchen linen ; curtains and other furnishing articles : Brazil India Tonnes Tonnes 98 138 B. Other : Bed linen , woven62.02-12 ; 13 ; 19 21 Men's and boys outer garments : Philippines Singapore 1 000 pieces 1 000 pieces 183 54 ex 61.01 B ex 61.02 B Women 's , girls and infants outer garments : B. Other : 61.01-29 ; 31 ; 32 61.02-25 ; 26 ; 28 Parkas, anoraks , windcheaters and the like , woven , of wool , of cotton or of man-made textile fibres 22 56.05 A Yarn of man-made fibres (discontinuous or waste ) not put up for retail sale : Malaysia Singapore Thailand Tonnes Tonnes Tonnes 144 111 31A. Of synthetic textile fibres : 56.05-03 ; 05 ; 07 Yarn of discontinuous or waste synthetic fibres not put up for retail sale : 09 ; 19 ; 28 ; 38 ; 11 ; 13 ; 15 ; 21 ; 23 ; 25 32 ; 34 ; 36 39 ; 42 ; 44 45 ; 46 ; 47 56.05-21 ; 23 ; 25 ; 28 ; 32 ; 34 ; 36 a) Of which : Acrylic 24 ex 60.04 Brazil Pakistan Singapore 1 000 pieces 1 000 pieces 1 000 pieces 8 6 9 60.04-47 ; 73 Under garments , knitted or crocheted, not elastic or rubberized : Men 's and boys ' pyjamas, knitted or crocheted, of cotton or of synthetic textile fibres 25 ex 60.04 31 7 26 Brazil Malaysia Philippines Singapore 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 60.04-51 83 53 ; 81 Under garments, knitted or crocheted, not elastic or rubberized : Women 's, girls' and infants' (other than babies ') knitted or crocheted pyjamas and night dresses , of cotton or synthetic fibres 8 26 ex 60.05 A II 157 41 India Philippines 1 000 pieces 1 000 pieces Outer garments and other articles , knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accesso ­ ries : II . Other No L 73/22 Official Journal of the European Communities 19 . 3. 81 Cate ­ gory CCT heading No NIMEXE code ( 1981 ) Description Third countries Units Quantities 26 (cont'd) ex 61.02 B 60.05-45 ; 46 ; 47 ; 48 61.02-48 ; 52 ; 53 ; 54 Women's , girls ' and infants ' outer garments : B. Other : Women's , girls ' and infants ' (other than babies ') woven and knitted or crocheted dresses, of wool , of cotton or of man-made textile fibres 27 ex 60.05 A II ex 61.02 B 60.05-51 ; 52 ; 54 ; 58 61.02-57 ; 58 ; 62 Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accesso ­ ries : II . Other Women's , girls ' and infants ' outer garments : B. Other : Women's , girls ' and infants' (other than babies') woven and knitted or crocheted skirts, including divided skirts India Singapore 1 000 pieces · 1 000 pieces 128 17 29 ex 61.02 B 61.02-42 ; 43 ; 44 Women's , girls' and infants' outer garments : B. Other : Women's, girls ' and infants ' (other than babies ') woven suits and costumes (including coordinate suits consisting of two or three pieces which are ordered, packed, consigned and normally sold together), of wool , of cotton or of man-made textile fibres India 1 000 pieces 10 30 A ex 61.04 61.04-11 ; 13 ; 18 Women's , girls ' and infants' under garments : Women's , girls' and infants' woven pyjamas and night dresses , of wool , of cotton or of man-made textile fibres Singapore 1 000 pieces 191 30 B ex 61.04 61.04-91 ; 93 ; 98 Women's, girls' and infants' under garments : Women's , girls ' and infants ' (other than babies ') woven under garments other than pyjamas and night dresses , of wool , of cotton or of man-made textile fibres Brazil India Tonnes Tonnes 6 7 31 ex 61.09 61.09-50 Corsets, corset-belts , suspender-belts , bras ­ siÃ ¨res, braces , suspenders , garters and the like (including such articles of knitted or crocheted fabric), whether or not clastic : BrassiÃ ¨res, woven , knitted or crocheted Brazil Philippines 1 000 pieces 1 000 pieces 118 238 19. 3 . 81 Official Journal of the European Communities No L 73/23 Cate ­ gory CCT heading No NIMEXE code ( 1981 ) Description Third countries Units Quantities 39 ex 62.02 B 62.02-40 ; 42 ; 44 ; 46 ; 51 ; 59 ; 65 ; 72 ; 74 ; 77 Bed linen , table linen , toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Woven table linen , toilet and kitchen linen other than of cotton terry fabric Brazil India Tonnes Tonnes 84 30